 1                       IN THE UNITED STATES DISTRICT COURT
 2                           FOR THE DISTRICT OF ARIZONA

 3    IN RE BARD IVC FILTERS                           No. MD-15-02641-PHX-DGC
 4    PRODUCTS LIABILITY LITIGATION
                                                       AMENDED MASTER SHORT FORM
 5                                                     COMPLAINT FOR DAMAGES FOR
                                                       INDIVIDUAL CLAIMS AND JURY
 6
                                                       DEMAND
 7
 8           Plaintiff(s) named below, for their Complaint against Defendants named below,
 9   incorporate the Master Complaint for Damages in MDL 2641 by reference (Doc. 364).
10   Plaintiff(s) further show the Court as follows:
11      1.     Plaintiff/Deceased Party:
12             Todd Scharrer (Plaintiff)
13      2.     Spousal Plaintiff/Deceased Party’s spouse or other party making loss of
14             consortium claim:
15             N/A
16      3.     Other Plaintiff and capacity (i.e. administrator, executor, guardian,
17             conservator):
18             N/A
19      4.     Plaintiff’s/Deceased Party’s state(s) [if more than one Plaintiff] of residence at
20             the time of implant:
21             Wisconsin
22      5.     Plaintiff’s/Deceased Party’s state(s) [if more than one Plaintiff] of residence at
23             the time of injury:
24             Wisconsin
25      6.     Plaintiff’s current state(s) [if more than one Plaintiff] of residence:
26             Wisconsin
27
        7.     District Court and Division in which venue would be proper absent direct
28



                Case 2:19-cv-01565-PP Filed 05/31/19 Page 1 of 5 Document 1
 1         filing:
 2         U.S. District Court – Eastern District of Wisconsin (Milwaukee) Division
 3   8.    Defendants (check Defendants against whom Complaint is made):
 4         ☒         C.R. Bard Inc.
 5         ☒         Bard Peripheral Vascular, Inc.
 6   9.    Basis of Jurisdiction:
 7         ☒         Diversity of Citizenship
 8         ☐         Other:
 9         ☐         Other allegations of jurisdiction and venue not expressed in Master
10                   Complaint:
11
12
13
14   10.   Defendants’ Inferior Vena Cava Filter(s) about which Plaintiff(s) is (are) making
15         a claim (check applicable Inferior Vena Cava Filter(s)):
16         ☐         Recovery® Vena Cava Filter
17         ☐         G2® Vena Cava Filter
18         ☐         G2® Express (G2® X) Vena Cava Filter
19         ☐         Eclipse® Vena Cava Filter
20         ☐         Meridian® Vena Cava Filter
21         ☐         Denali® Vena Cava Filter
22         ☒         Other: Bard
23   11.   Date of implantation as to each product:
24         2012____________________________________________________________
25
26   12.   Counts in the Master Complaint brought by Plaintiff(s):
27         ☒         Count I:      Strict Products Liability – Manufacturing Defect
28



            Case 2:19-cv-01565-PP Filed 05/31/19 Page 2 of 5 Document 1
 1         ☒     Count II:     Strict Products Liability – Information Defect (Failure to
 2               Warn)
 3         ☒     Count III:    Strict Products Liability – Design Defect
 4         ☒     Count IV:     Negligence - Design
 5         ☒     Count V:      Negligence - Manufacture
 6         ☐     Count VI:     Negligence – Failure to Recall/Retrofit
 7         ☒     Count VII:    Negligence – Failure to Warn
 8         ☒     Count VIII: Negligent Misrepresentation
 9         ☒     Count IX:     Negligence Per Se
10         ☒     Count X:      Breach of Express Warranty
11         ☒     Count XI:     Breach of Implied Warranty
12         ☒     Count XII:    Fraudulent Misrepresentation
13         ☒     Count XIII: Fraudulent Concealment
14         ☐     Count XIV: Violations of Applicable                     (insert state) Law
15               Prohibiting Consumer Fraud and Unfair and Deceptive Trade Practices
16         ☐     Count XV:     Loss of Consortium
17         ☐     Count XVI: Wrongful Death
18         ☐     Count XVII: Survival
19         ☒     Punitive Damages
20         ☐     Other(s):                                      (please    state   the   facts
21               supporting this Count in the space immediately below)
22
23
24
25
26   13.   Jury Trial demanded for all issues so triable?
27         ☒     Yes
28         ☐     No



           Case 2:19-cv-01565-PP Filed 05/31/19 Page 3 of 5 Document 1
 1   Date: May 31, 2019
 2                                      Respectfully Submitted,
 3
 4                                      MARTIN BAUGHMAN, PLLC

 5
 6                                 By: /s/ Ben C. Martin
                                       Ben C. Martin (TX I.D. No. 13052400)
 7                                     bmartin@martinbaughman.com
 8                                     Laura J. Baughman (TX I.D. No. 00791846
                                       lbaughman@martinbaughman.com
 9                                     Thomas Wm. Arbon (TX I.D. No. 01284275)
                                       tarbon@martinbaughman.com
10
                                       3710 Rawlins Street, Suite 1230
11                                     Dallas, Texas 75219
                                       Telephone: 214.761.6614
12
                                       Facsimile: 214.744.7590
13
                                        and
14
15                                      JASON J. JOY & ASSOCIATES
16
17                                      /s/ Jason J. Joy_________________________
                                        Jason J. Joy (TX.I.D. No. 24058932)
18                                      jason@jasonjoylaw.com
                                        909 Texas Avenue, Suite 1801
19                                      Houston, Texas 77002
20                                      Telephone: (713) 221-6500
                                        Facsimile: (713) 221-1717
21
22                                      Attorneys for Plaintiff
23
24
25
26
27
28



              Case 2:19-cv-01565-PP Filed 05/31/19 Page 4 of 5 Document 1
 1
 2                                    CERTIFICATE OF SERVICE
 3          I hereby certify that on this 31st day of May, 2019, I electronically transmitted the
 4   attached document to the Clerk’s Office using the CM/ECF System for filing and
 5   transmittal of a Notice of Electronic Filing.
 6
 7
 8                                                           /s/ Ben C. Martin
                                                             Ben C. Martin
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



               Case 2:19-cv-01565-PP Filed 05/31/19 Page 5 of 5 Document 1
